I find myself *Page 202 
unable to agree in full with the opinion of Mr. Associate Justice Oxner for the reasons hereinafter set forth. I do, however, agree that if the facts in this case had made it one that should have been submitted to the jury, the learned Trial Judge committed error in not instructing the jury on the law of circumstantial evidence.
In order that my opinion be fully understood, it is necessary for me to review somewhat fully certain evidence in the case, and the motions made thereon by the defendant.
At the close of the State's case the defendant moved for a direction of verdict in his favor upon the grounds that the State had failed to prove the corpus delicti, and this motion having been refused, upon a verdict coming in finding the defendant guilty of housebreaking and grand larceny the defendant moved for judgment of "Not Guilty" nonobstante veredicto. This motion was also refused.
The State relied solely upon circumstantial evidence to prove that the property in the possession of the defendant was the property of the prosecuting witness; and that the defendant had procured them by breaking into the building of the prosecuting witness and removing them therefrom.
The circumstantial evidence relied upon may be summarized as follows:
The prosecuting witness had planted his oats in the spring and they were gathered in June; the oats gathered by him were immature, dark in color, and had dried weed leaves mixed among them. It would appear that the immaturity of the oats, as well as the color, was due to the late planting and the time of the year that they were gathered. On the night it is alleged that the oats were stolen, there had been a light rain. The oats found in the possession of the defendant were in bags and were wet. The oats found in the possession of the defendant were not matured, were dark in color and had some dried weed leaves mixed therewith. The prosecuting witness testified that he had a quantity of loose oats in his building; that he had weighed these oats before he suffered the loss of them, and that he had on hand about *Page 203 
580 bushels; that after a part of the oats were stolen from him he did not weigh the balance remaining and did not know the quantity that was stolen from him. He could have very easily, by weighing the remaining oats, have determined what amount was stolen from him so that there could be a comparison between the quantity of the oats in the possession of the defendant with the amount supposed to have been stolen. There was a complete lack of evidence to show that the quantity of oats alleged to have been stolen from the bulk had not been used to feed the stock belonging to the prosecuting witness.
The evidence of Deputy Sheriff Sawyer shows that an automobile had been driven near the building containing the oats; that there was evidence at or near the spot of where an automobile had stopped; that because of the wet condition of the soil the wheel of the automobile had spun because of the fact that the tires on the automobile, in which it was alleged the oats were hauled away, were smooth and could not grip the ground. The Deputy Sheriff had an opportunity to examine the tires on the defendant's car and see whether or not the tires on his car were worn and smooth, and whether or not they could make an impression in the wet earth similar to that made by the automobile tracks found in the vicinity of the building from which the oats were taken. If the ground was wet enough to have left the impression of an automobile tire, it would have contained footprints, which could have been compared with those of the defendant. There is no evidence that footprints were found in the vicinity of the building from which the oats were alleged to have been taken.
The further evidence in the case is that the defendant lived some four or five miles distant from the place where it is alleged the property was stolen. The testimony further shows that the defendant had not been in the community for several years prior to the time that the defendant is alleged to have committed the crime charged against him. *Page 204 
The oats found in possession of the defendant were contained in cloth bags that had formerly contained fertilizer. The prosecuting witness testified that the bags were not his and did not come from his premises, as he used a different brand of fertilizer from that shown by the markings on the bags in which the alleged stolen oats were contained.
The prosecuting witness and the Deputy Sheriff relied upon their identification of the oats in the possession of the defendant, as having been stolen from the prosecuting witness, by the resemblance of the oats; that is, they were immature in size, dark in color and had mixed among them dried weed leaves. The prosecuting witness owned oats of this description. The prosecuting witness said that he could not swear that the oats in the possession of the defendant were a part of his oats, but that he believed them to be. The only testimony in the case as to whether or not there were other oats of this description gathered in the community has no probative value. The evidence is that the witness did not know whether there had been similar oats gathered in the community.
It cannot be said that if others had planted their oats in the spring and gathered them in June the same result would not have occurred to their oats and have given to them the same appearance as those in the possession of the defendant. Nor can it be said that dried weed leaves existed only in the crop of oats belonging to the prosecuting witness, and that no other oats, when gathered, had dried weed leaves mixed with them. In short, the condition of the oats described by the prosecuting witness was not such a condition that another farmer could not have had the same results with his oats. Nature had brought about this condition, and that was something over which man had no control. It could have and in all probability did result in other farmers having a like experience with their oats.
In larceny the corpus delicti consists of two elements: (a) That the identical property charged in the indictment was lost by the owner, and (b) that it was lost by a felonious *Page 205 
taking. The term "corpus delicti" includes the showing that the specific kind of property alleged in the indictment was lost by the owner and that somebody's criminality was responsible for the loss. State v. Roof, 196 S.C. 204,12 S.E.2d 705.
In the case at bar, the corpus delicti charged in the Bill of Indictment is that the defendant (a) did break into the building of the prosecutor with intent to steal therefrom in the nighttime; (b) and did steal and carry away the oats in question; (c) that he did receive the oats in question knowing them to have been stolen theretofore. A conviction of the defendant on any of the counts in the indictment, rested solely upon the identity of the oats in the possession of the defendant as being the property of the prosecuting witness. There is ample evidence to show that the building had been broken into. The State relied solely upon circumstantial evidence to sustain the charges made in the Bill of Indictment.
It is true that the corpus delicti may be proven by circumstantial evidence, but before a conviction in any grade is warranted the elements of the corpus delicti must be proved beyond a reasonable doubt. Until this is done, the defendant is not required to answer a charge against him until the prosecution offers sufficient evidence to establish the fact that the crime charged has been committed.
Special care should be exercised as to the corpus delicti
and there should be no conviction except where that part of the case is proved with particular care and certainty, that is, beyond a reasonable doubt — to a moral certainty.
Our Court has laid down the rule to be followed where the State relies solely upon circumstantial evidence to prove its case. As was said in State v. Kimbrell, 191 S.C. 238,4 S.E.2d 121, 122, and re-affirmed in State v. Dornberg,192 S.C. 513, 7 S.E.2d 467: "Where it is undertaken by the prosecution in a criminal case to prove the guilt of the accused by circumstantial evidence, not only must the circumstances be proven, but they must point conclusively — that is, to a moral certainty — to the guilt of the accused; *Page 206 
they must be wholly and in every particular perfectly consistent with each other, and they must further be absolutely inconsistent with any other reasonable hypothesis than the guilt of the accused. State v. Langford, 74 S.C. 460,55 S.E., 120; State v. Aughtry, 49 S.C. 285, 26 S.E., 619;State v. Hudson, 66 S.C. 394, 44 S.E., 968."
Can it be said in the present case that the circumstances relied upon to identify the property in question, has met the requirements where circumstantial evidence is relied upon to prove the most important fact? Indeed, the foundation upon which the case stands or falls, namely, that the oats in the possession of the defendant were the oats, or apart of the oats stolen from the prosecuting witness, has not been established by the State. It is true that the evidence in this case, touching upon the description of the oats, raises suspicion, conjecture and possibility, but it would be insufficient foundation for a verdict. The evidence here did not exclude every other reasonable hypothesis than that of the defendant's guilt.
Because of the insufficient and unsatisfactory character of the evidence relied upon by the State to establish the corpusdelicti — the weakness of the evidence relating to the identity of the goods alleged to have been taken from the prosecutor — the evidence was insufficient to submit the case to the jury.
The State had no evidence, direct or circumstantial, unless the oats in possession of the defendant could be shown to be a part of the oats stolen from the prosecuting witness, to convict the defendant with the breaking into the building from which oats were missing. The State then proceeded upon the assumption that this fact has been proven, and in order to convict the defendant of housebreaking, relied upon the proposition of law that the recent possession of goods stolen or feloniously taken from a house which had been broken into, unless satisfactorily explained, will authorize the conviction for housebreaking and larceny. Under the well-settled rule in regards to circumstantial evidence, it was absolutely essential to prove the identity of the oats alleged *Page 207 
to have been stolen — and that beyond a reasonable doubt, that is, to a moral certainty — before the presumption of law as to the possession of the oats in question presumes the possessor to be the thief, could be applied in this case. The State having failed to sufficiently identify the oats in the possession of the defendant as the property of the prosecuting witness, there was no evidence to connect the defendant either with the breaking of the building or of the larceny of oats therefrom.
The evidence, I confess, is sufficient to raise a violent suspicion that the defendant is guilty. But considering all of the evidence in this case it cannot be said that the circumstances relied upon to prove the guilt of the accused have been proven. Certainly it cannot be said that the circumstances relied upon "point conclusively — that is, to a moral certainty — to the guilt of the accused." Likewise, it has not been shown that the circumstances were "wholly and in every particular perfectly consistent with each other" and were "absolutely inconsistent with any other reasonable hypothesis than the guilt of the accused."
This is not a case of conflicting evidence where the jury have decided the conflict, and this Court will not disturb the findings. There was an absolute lack of competent evidence, upon which to have submitted the case to the jury, and hence to support the verdict of guilt.
Upon the whole case, I am of the opinion that upon the coming in of the verdict of guilty in this case, that the learned Trial Judge should have granted the motion for judgment of "Not Guilty" non obstante veredicto.
The maxim of the law is that it is better that many guilty should escape than that one innocent should suffer, and while I am far from expressing the opinion that the person involved is innocent, I think it consistent with the rules by which this Court is governed in like cases that the defendant should have the benefit of the doubt. The judgment of the lower Court should be reversed and the case remanded, *Page 208 
with instructions to enter a judgment for the defendant, and that he be discharged unless there are other charges pending against him.
MR. ASSOCIATE JUSTICE TAYLOR concurs.